Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTIONS
Claims 1-9, 12-13 and 16 are pending.
Claims 1-8 is withdrawn.
Claims 9, 12-13 and 16 is examined herewith.
Applicants response filed 7/23/2021 has been received and entered in the application.
 
Action Summary
Claims 9 and 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2014/0105988, provided in the IDS dated 6/24/2020 and a machine translation) of record is maintained.

Response to Arguments
	
	Applicants argue on page 2 of the arguments that methylation does not give expectation of same properties in the Park and present compounds; other groups than the hydroxyl groups may affect the activity.  This argument has been fully considered but has not been found persuasive.  Prenylated analog as provided by applicants is not the same or similar compounds and therefore is not an accurate representation of what may occur.  Additionally, prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds (MPEP 2144.09).

  	Applicants asserts on page 3, that in view of reference B, one would have not known that other groups than the hydroxyl groups in the Park or other THC related compounds may affect the activity. And one would not have reasonably expected that th present compound, although it is different from the Park compound by only one methyl groupThis argument has been fully considered but has not been found persuasive.  First, reference B is not identified other than reference B.  And as stated above, structurally similar compounds with similar utilities, one of ordinary skills in the art at the time of the filing would have a reasonable expectation of success in the treatment of breast cancer since the core structure is the same.
	Applicants argue on page 4 that Park does not describe tamoxifen-resistant breast cancer.  This argument has been fully considered but has not been found persuasive.  Parks discloses the treatment of breast cancer.  As stated in the rejection, it would have been obvious to one of ordinary skills in the art at the time of filing to administer 2,4,6-trihydroxyacetophenone (same compound) to treat breast cancer (same disease) would treat tamoxifen-resistant breast cancer with the very same compounds of THA to treat breast cancer as disclose by Parks with a reasonable expectation of success absence evidence to the contrary.

	For the ease of the applicant, the previous obviousness rejection dated 3/23/2021 is reproduced below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2014/0105988, provided in the IDS dated 6/24/2020 and a machine translation) of record.

	Park teaches a pharmaceutical composition of at least one selected from a group consisting of 8-hydroxy-7-iodo-5~qiiinoiine sulfonic acid or 1-(2,4,6-trihydroxyphenyl)propan-1-one, and pharmaceutically acceptable salt thereof as an active ingredient for preventing or treating cancer (abstract).  Park teaches that the cancer may be breast cancer (Technical solution).  Parks teaches that Polo-like kinase 1 (PLK1) inhibition suppresses cell growth and enhances radiation sensitivity in medulloblastoma cells (under citation list).  Park teaches that Plk1 cancer inhibiting pharmaceutical famous various the current during an attempt is being made to is performed by the beverage Company (background).
	Parks does not expressly disclose THA nor overexpression of Plk1.
	It would have been obvious to administer THA instead of 2,4,6-trihydroxyphenyl)propan-1-one, the difference between THA and 2,4,6-trihydroxyphenyl)propan-1-one is one CH2 group.  Compounds that differ only by the presence of an extra methyl group are homologues which are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be preparable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39.

	It would have been obvious to administer THA to treat Plk1 overexpression associated with breast cancer.  One would have been obvious to administer THA because it is known in the art that 2,4,6-trihydroxyphenyl)propan-1-one is an Plk1 inhibitor as disclosed by Parks, and since 2,4,6-trihydroxyphenyl)propan-1-one and THA are a Plk1 inhibitor, it would have been obvious to one of ordinary skills that breast cancer has an overexpression since it THA is an Plk1 inhibitor with a reasonable expectation of success absence evidence to the contrary.  
	
	With regards to the instant limitation of tamoxifen-resistant breast cancer, it would have been obvious that upon administering 2,4,6-trihydroxyacetophenone (same compound) to treat breast cancer (same patient population) would also treat tamoxifen-resistant breast cancer since it is known in the art that 2,4,6-trihydroxyphenyl)propan-1-one is an Plk1 inhibitor in the treatment of breast cancer with a reasonable expectation of success absence evidence to the contrary.
	With regards to the health function food composition, it would have been obvious to administer THA to treat breast cancer in a function food because it is known in the art that 2,4,6-trihydroxy-acetophenone to treat breast cancer is in a beverage as taught by Parks.  Therefore, it would have been obvious to administer 2,4,6-trihydroxy-acetophenone to treat breast cancer in a functional food since it is known in the art that 2,4,6-trihydroxy-acetophenone to treat breast cancer is in beverage form with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
	Claims 9, 12-13 and 16 is rejected.
	No claims are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//KATHRIEN A HARTSFIELD/ Primary Examiner, Art Unit 1627